DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Species B (claim 11) in the reply filed on May 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

New Claims
Applicant added new claims 12-17 in the reply filled on May 24, 2022.  Support for new claims 13-17 can be found in paragraphs 0119, 0124, 0129, 0150, and 0174 of US Patent Application Publication No. 20210002524 A1 of the present application (“the published application”) and in original claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As to claim 12, specification fails to provide support for the content of the 2-(2-ethoxyehoxy)ethylacrylate (EEEA).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The preamble of claims recite “substrate-free adhesive tape”.  It is unclear as to what constitutes “substrate” in order for the adhesive tape to be free of the substrate.  As such, the meets and bounds of the recitation “substrate-free” are not clear. Furthermore, it is submitted that the specification recites “According to an exemplary embodiment of the present invention, the substrate-free adhesive tape does not include a substrate, thus it may be an adhesive tape without a substrate.” (0037 of the published application).  However, the specification does not provide any guidance as to what is considered to be “substrate” that is excluded from the adhesive tape.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130224436 A1).

Regarding claim 1, Kim discloses a pressure sensitive adhesive pad (substrate free adhesive tape) comprising a pressure-sensitive adhesive (PSA) layer provided on one surface of a release film (0066).  The PSA of Kim can be applied as light diffusion or scattering material to various display devices or lighting apparatuses (abstract).  Kim is silent as to disclosing presence of substrate in the PSA pad.  For example, Kim discloses that the PSA pad may only include the PSA layer or have a releasing film (release film) or a different plastic film stacked on one or both sides of the PSA layer (0066).  As such, the PSA pad of Kim is from of substrate.  Kim further discloses that the PSA layer is formed of a cured product of an adhesive composition (0038).  

As to claims 1 and 2, Kim is silent as to disclosing the properties of the breaking distance of the adhesive layer (see claim 1) and the travelling distance (see claim 2). However, absent any factual evidence on the record, it is reasonable to presume that the aforementioned properties would intrinsically be present in the adhesive layer of Kim, because Kim renders obvious claimed adhesive layer, because of the following reasons:  

The adhesive layer of the presently claimed invention is formed of an adhesive composition disclosed in claim 11.  The PSA composition disclosed by Kim renders obvious claimed adhesive composition.   Specifically, Kim discloses a PSA composition containing a polymer component (acrylic copolymer) (0011).  Further, the polymer component of Kim is formed by polymerization of a monomer component represented by any one of Formula 1 to 3 (0011).   Moreover, as an example of the monomer component represented by Formula 3, Kim discloses 2-(2-ethoxyehoxy)ethylacrylate (EEEA) (0021, Example 2, and Example 3).  Further, the polymer component of Kim includes a (meth)acrylic acid ester monomer (an alkyl group containing (meth)acrylate monomer) (0022, and Examples 2-3 disclosing ethylhexyl acrylate). Moreover, the polymer component of Kim includes a hydroxyl group containing acrylate monomer such as hydroxyethyl acrylate (polar group containing (meth)acrylate monomer) (Example 2, Example 3).  Further, Kim discloses that the polymer component includes a compound represented by Formula 4 (0031-0032).  A person having ordinary skill in the art would recognize that the compound represented by Formula 4 as disclosed by Kim suggests a cycloalkyl group containing (meth)acrylate monomer.  
Kim further discloses that the polymer component can include a photocurable oligomer and a reactive diluting monomer (0039).  Kim discloses that the reactive diluting monomer is not limited to, an aryl containing monomer such as alkyl (meth)acrylate, benzyl (meth)acrylate, or phenoxyethyl (meth)acrylate; a heterocyclic moiety containing monomer such as tetrahydrofurfuryl (meth)acrylate (heterocycloalkyl group containing (meth)acrylate) or (meth)acryloyl morpholine acrylate (heterocycloalkyl group containing (meth)acrylate); or a multifunctional acrylate (0040).  While Kim does not explicitly suggest to select heterocycloalkyl group containing (meth)acrylate monomer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the reactive diluting monomers disclosed by Kim, including heterocycloalkyl group containing (meth)acrylate monomers such as a tetrahydrofurfuryl (meth)acrylate or (meth)acryloyl morpholine acrylate, motivated by the desire to form a PSA composition of Kim such that it can be used to form a PSA layer and be applied as a light diffusing or scattering material to various display devices or lighting apparatuses. 

Based on the above, given that Kim renders obvious the PSA layer of the claimed invention, it is reasonable to presume that the properties of the breaking distance of the adhesive layer (see claim 1) and the travelling distance (see claim 2) would intrinsically be present in the PSA layer of Kim.  MPEP 2112.01 (I). 

As to claim 11, the disclosure of Kim with respect to this claim is previously set forth and incorporated here by reference. 

As to claim 12,  Kim discloses that the monomer component includes 0.1 to 50 parts by weight of the compound represented by any one of Formula 1 to 3 (0023).  Moreover, Kim discloses 10 parts by weight of EEEA (Example 2), which is within the claimed range of 2 parts by weight to 15 parts by weight. . 

As to claim 13, Kim discloses 5 to 30 parts by weight of the compound represented by e.g. Formula 1 (0023).  Given that the claimed range of 3 to 7 parts by weight overlaps with the range disclosed by Kim, a prima facie case of obviousness exists.  MPEP 2144.05 (I). 

As to claim 14, Kim discloses 50-99.9 parts by weight of a (meth)acrylic acid ester monomer (0023).  Further, Kim discloses 70 parts by weight of ethylhexyl acrylate (alkyl group containing (meth)acrylate monomer) (Example 2), which is within the claimed range of 50 parts by weight to 75 parts by weight. 

As to claim 15, Kim discloses that the compound of Formula 4 may be included in the amount of e.g. 5 to 30 parts by weight (0033).  Given that the claimed range of 5 parts by weight to 15 parts by weight lies inside the range disclosed by Kim, a prima facie case of obviousness exists.  MPEP 2144.05 (I). 

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130224436 A1) as applied to claims 1 and 11 above, and further in view of Yoon et al. (US 20140178608 A1). 

Kim is silent as to disclosing claims 10 and 17.

Yoon discloses a PSA that is useful in LCD (abstract).  Yoon further discloses that the PSA may have a thickness of 0.001 to 100 µm (0072).  Given that the claimed range of thickness of 10 µm to 80 µm lies within the range disclosed by Kim, a prima facie case of obviousness exists.  As claim 10, a person having ordinary skill in the art before the effective fling date of the claimed invention would have found it obvious to select a workable range of the adhesive layer, including the claimed and as rendered obvious by Yoon, motivated by the desire to form adhesive layer of Kim having suitable adhesion and workability. 

Yoon further discloses that the PSA composition is formed of acrylic polymer, wherein the acrylic polymer has weight average molecular weight (Mw) of 400,000 or more and 2,500,000 or less, in consideration of coatability (0023). Given that the claimed range of Mw of 800,000 g/mol to 1,200,000 g/mol lies within the range disclosed by Yoon, a prima facie case of obviousness exists.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form acrylic polymer having Mw as claimed and as rendered obvious by Yoon, motivated by the desire to form adhesive composition that is coatable.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130224436 A1) as applied to claim 11 above, and further in view of Muta et al. (US 6228965 B1). 

Kim is silent as to disclosing claim 16.

Muta discloses an adhesive sheet including heat-conductive and PSA layers (abstract). The PSA layer of Muta comprises a copolymer of a monomer mixture containing alkyl (meth)acrylate monomer and a polar monomer (abstract).  Further, as specific example of polar monomer, Muta discloses acrylolylmorpholine (column 3, line 58 and Example 5).  Muta further discloses acrylic copolymer containing 4 parts (parts by weight) of acrylolylmorpholine (Example 5), which is within the claimed range of 2 to 7 pars by weight. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a heterocycloalkyl group containing (meth)Acrylate monomer such as acrylolylmorpholine as disclosed by Kim (0040) in the amount disclosed by Muta, motivated by the desire to regulate e.g. adhesive strength and cohesive force of the acrylic polymer (column 3, lines 40-45 of Muta). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 20210214591 A1) discloses substrate free adhesive tape. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/           Primary Examiner, Art Unit 1788
9/2/22